Per Curiam.
This is an application by the state on the relation of Hyman Zelen for a peremptory writ of mandamus requiring the members of the state board of control, respondents, to award relator the contract to furnish incandescent lamps for state institutions under their jurisdiction. On competitive bidding conducted pursuant to law, relator offered to sell the lamps at 41 per cent, discount from the list price and the Westinghouse Electric Company made a bid of 29 per cent, discount from the list price. Respondents rejected the lower bid of relator and awarded the contract to his competitor.
The application for mandamus was resisted on the principal grounds that respondents, in calling for bids, reserved the right to reject any and all bids, and that in considering the bids made they exercised a reasonable discretion in rejecting the bid of relator, previous ’ per*898formance of contracts on his part having been unsatisfactory, and his competitor being in the present instance the more responsible bidder.
The trial court heard the evidence on both sides and allowed the writ. Respondents appealed.
An examination of the evidence results in the finding that there was no substantial reason for rejecting relator’s bid or for the defense that performance of previous contracts by relator to furnish lamps had been unsatisfactory. There was an abuse of discretion in rejecting the lower bid. The writ was properly allowed.
Affirmed.